DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/29/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Drawings
The drawings are objected to for the following reasons:
Fig. 5 shows a “Local map establishing unit 5302” and “MPC control unit 5303.” The specification ([0081]) refers to these units with reference characters 5032 and 5033 respectively. To be consistent with the specification and the other reference characters in fig. 5, the examiner suggests amending 5302 to 5032 and 5303 to 5033.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) and MPEP 2106.03.II. The description describes the computer-readable storage medium as non-transient in some locations such as [0119], but the description does not entirely limit the medium as non-transitory. The examiner suggests adding non-transitory language to claim 20 to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1).

Regarding Claims 1, 15, and 20,
Higgins teaches
(Claim 15) An electronic device, comprising: one or more processors; and a storage apparatus, storing one or more programs thereon, the one or more programs, when executed by the one or more processors, causing the one or more processors to (“the steps of a method or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two.” See at least [0089-0090]; Fig. 4 shows the processor and memory.):
(Claim 20) A computer-readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, to (“A software module can reside in RAM memory, :
(Claim 1) A method for controlling a guide robot, comprising (“described herein are a system, apparatus and methods of use for a robot guide that uses a plurality of sensors to identify and determine a clear path for an ambulatory vision impaired person.” [0010]): 
acquiring a state of the guide robot (“In one embodiment, the guide system 10 performs its operation by orientating to its initial position and heading, for example by determining its GPS coordinates and heading and by also identifying a predetermined course. Subsequently, the guide system 10 periodically updates its position and heading information. The frequency of such updates can be configured as needed.” [0061]), 
and a position of an obstacle (“The processor of the guide system 10 accordingly constructs and updates an environmental map based on information received from the various sensors connected to the guide system 10. Using the environmental map, the processor plans a clear path free of obstacles for the operator to follow and directions are communicated to the operator by way of a speaker in an earpiece or haptic feedback to the grip on the harness or other audio, haptic or even visual cues. In one embodiment, the rigid harness allows the operator to push the guide system 10 at a desired pace while following the micro course adjustment instruction received from the processor of the guide system 10 and based on sensor information about obstacles in the primary course of travel.” [0065]), 
the guide robot and the user being connected with a rigid object (“The guide system 10 comprises a rigid harness that is configured to extend out and adjust to the characteristics of the operator, for example the height of the operator. The rigid harness is attached to the housing, which is supported on one or more wheels 15. Advantageously, vibration from the surface travels through the wheels 15 and the rigid harness to provide a direct tactile connection between the operator and the surface.” [0053]); 
generating a collision-free global path based on the position of the obstacle (“Using the environmental map, the processor plans a clear path free of obstacles for the operator to follow and directions are communicated to the operator by way of a speaker in an earpiece or haptic feedback to the grip on the harness or other audio, haptic or even visual cues.” [0065]); 
generating a control command based on … and the collision-free global path (“LIDAR Radar performs both the micro course adjustments and the macro course adjustments in connection with a predetermined route (e.g., a preplanned Google map travel route). The LIDAR Radar accordingly provides sensor data for analysis to provide a clear path for travel and object avoidance.” [0057]; Examiner Interpretation: The course adjustments are control commands.); 
and driving the guide robot to move based on the control command (“one or more motors 50 may be positioned within the housing 25 to allow the guide system 10 to turn the wheels 15 and propel the guide system 10 and thereby pull the operator along a predetermined route. Advantageously, the processor 45 in the housing is configured to control the one or more motors 50 to turn the wheels 15 synchronously and/or asynchronously/individually. For example, the processor 45 may control the wheels 15 to turn in opposite directions to rapidly turn the guide system 10 or the processor 45 may control the wheels 15 to turn in the same direction at different rates to slowly turn the guide system 10 in a desired arc.” [0041]; “motor 50 may be optionally included in the guide system 10. In such an embodiment, the motor is configured to drive the wheel 15 to facilitate acceleration by the operator of the guide system 10 or to provide resistance to the operator of the guide system 10 and thereby facilitate deceleration by the operator of the guide system 10. Advantageously, the processor 45 is configured to control the motor to provide variable speed acceleration or deceleration as well as complete stop braking.” [0049]).
Higgins does not explicitly teach
acquiring … a state of a user, 
generating a state update equation for a combined system of the guide robot and the user based on the state of the guide robot and the state of the user; 
generating a control command based on the state update equation for the combined system
However, Zanchettin teaches
acquiring a state of a user (“determining the position coordinates of each one of said one or more collaborative robots and the position coordinates of one or more human operators collaborating with said one or more collaborative robots” [0015]), 
generating a state update equation for a combined system of the guide robot and the user based on the state of the guide robot and the state of the user (“In relationship (20), E is a matrix of dimensions (2*n*η×n), where n is the number of joints of the robot and η is the number of points detected by the device that monitors the position of the operator.” [0076]; “The calculation of the matrix E and of the vector f thus requires knowledge of the coordinates q of the joints of the robot: they are available at all times by interrogating the controller of the robot. The calculation also requires knowledge of the coordinates p of the points detected on the operator. The ways in which the coordinates of such points are obtained is not relevant for the invention. On the market there are devices (depth cameras) that are able to return the information requested. The way in which the position of the points of the person is inserted in the calculation of the matrix E and the way in which it is possible to take into account the position taken up by such points in the following moments are described in detail in the aforementioned article [ICAR 2015].” [0078]; “The singular value decomposition (SVD) of the matrix E is calculated” [0112]; Examiner Interpretation: The SVD is the state update equation for the combined system.),
and generating a control command based on the state update equation for the combined system (“The object of the invention concerns the use of some indices derived from such matrices to determine the best direction of motion for the robot.” [0079]; “Then the configuration of the robot(s) (block 301) is read cyclically, with a suitable frequency, i.e., the linear/angular positions of each axis of motion, collected 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Higgins to further include the teachings of Zanchettin to control a robot efficiently and safely alongside humans (“An example of a system for controlling a collaborative robot that suffers from the problems outlined above is described in patent application WO2014048444 A1, in which said control system operates in a context oriented towards the safety and comfort of the operator rather than the productivity of the robot or of the system consisting of the robot and the human operator. The object of the present invention is a method and device for controlling the motion of one or more collaborative robots adapted for overcoming the aforementioned drawbacks. The idea forming the basis of the present invention concerns the definition and the corresponding calculation of directions of motion for the terminal member (end-effector) of one or more industrial robots such as to optimize productivity, based on predetermined safety conditions. Once this information on the directions of motion of optimal productivity is known, it is possible for the robot, in the case of the presence of obstacles to its pre-programmed motion, to choose alternative directions to the pre-programmed one along which to continue its motion, thus maintaining its productivity, and subordinately, .

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1) and Doh (US 20090031823 A1).

Regarding Claims 2 and 16,
Modified Higgins teaches
(Claim 2) The method according to claim 1, wherein the generating a state update equation for a combined system of the guide robot and the user based on the state of the guide robot and the state of the user comprises: 
(Claim 16) The electronic device according to claim 15, wherein to generate a state update equation for a combined system of the guide robot and the user based on the state of the guide robot and the state of the user comprises:
Higgins does not explicitly teach
generating a state update equation for the guide robot based on the state of the guide robot; 
generating a state update equation for the user based on the state of the guide robot, the state of the user, and a length of the rigid object; 
generating a state update matrix by combining the state update equation for the guide robot and the state update equation for the user; 
and generating the state update equation for the combined system based on the state update matrix.
However, Zanchettin teaches
Generating a state update equation for the guide robot based on the state of the guide robot (“Then the configuration of the robot(s) (block 301) is read cyclically, with a suitable frequency, i.e., the linear/angular positions of each axis of motion, collected in the vector q, and their speeds (time derivatives of the above) {dot over (q)} are determined.” [0108]; Examiner Interpretation: The vector is the state update equation.); 
generating a state update equation for the user based on the state of the guide robot, the state of the user (“After the operative start step, there is the setup of the algorithm and of the data structures (block 300). In particular, in the initialization step, the algorithm that implements the method object of the present invention reads from a suitable configuration file all the information relative to the kinematic structure of the robot (lengths of the links, see point 3.6 of standard ISO 8373:2012, and other kinematic parameters) and of the detection device of the points on the obstacle, hereinafter defined “sensor” (position and absolute orientation of the sensor with respect to the global coordinates reference system, etc.).” [0107]; “Then the position values of a (configurable) number η of points detected by the sensor on the operator are read, collecting their coordinates in the vector p. (block 302).” [0109]; Examiner Interpretation: The sensed locations of the user is the state of the user and the sensor positions/orientations are a state of the guide robot. The state of the guide robot is used to define the state of the user by using sensor positions to accurately know where the human is when the human position is measured by said sensors.); 
generating a state update matrix by combining the state update equation for the guide robot and the state update equation for the user (“Then comes the calculation of the formula (20) expressed above, in other words the calculation of the matrix E(p,q) and of the vector f (p,q). (block 303).” [0110]; Examiner Interpretation: The matrix is a combination of vectors v and q which are the state update equations for the robot and user.); 
and generating the state update equation for the combined system based on the state update matrix (“Then the productivity indices are determined based on the matrix E(p,q) and on the vector f(p,q). (block 304).” [0111]; Examiner Interpretation: The SVD is the state update equation for the combined system.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Zanchettin to control a robot efficiently and safely alongside humans (“An example of a system for controlling a collaborative robot that suffers from the problems outlined above is described in patent application WO2014048444 A1, in which said control system operates in a context oriented towards the safety and comfort of the operator rather than the productivity of the robot or of the system consisting of the robot and the human operator. The object of the present invention is a method and device for controlling the motion of one or more collaborative robots adapted for overcoming the aforementioned drawbacks. The idea forming the basis of the present invention concerns the definition and the corresponding calculation of directions of motion for the terminal member (end-effector) of one or more industrial robots such as to optimize productivity, based on predetermined safety conditions. Once this information on the directions of motion of optimal productivity is known, it is possible for the robot, in the case of the presence of obstacles to its pre-programmed motion, to choose alternative directions to the pre-programmed one along which to continue its motion, thus maintaining its productivity, and subordinately, slowing down or even stopping when none of the possible alternatives is such as to allow the robot to continue its task.” See at least [0009-00012]).
Zanchettin also does not explicitly teach
generating a state update equation for the user based on …, and a length of the rigid object
However, Doh teaches

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Doh to control an accompanying robot based on the state of the humans intentions (“the robot can automatically move according to the users' intention. For example, when the user holding the handle of the cable moves fast, a larger tension force is applied to the cable and thus the cable extends much more. This situation can be informed of the robot by the detecting apparatus of the present invention, and thus the robot can recognize that the user moves fast and automatically keep in step with the user.” [0071]).

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1) and Liao (US 20170277197 A1).

Regarding Claims 3 and 17,
Modified Higgins teaches
(Claim 3) The method according to claim 1, wherein the generating a collision-free global path based on the position of the obstacle comprises: 
(Claim 17) The electronic device according to claim 15, wherein to generate a collision-free global path based on the position of the obstacle comprises:
Higgins does not explicitly teach
regionalizing a map to generate a global grid map; 
marking occupancies of grids in the global grid map based on the position of the obstacle, to determine an available grid; 
finding a shortest path from a grid corresponding to an initial position to a grid corresponding to a target position in the available grid using a graph search technique; 
and interpolating a point between neighbouring points on the shortest path to generate the collision-free global path.
However, Liao teaches
Regionalizing a map to generate a global grid map (“FIG. 9 is a diagram depicting a world coordinate system and an occupancy (2D) grid in the robot's coordinate system.” [0104]); 
marking occupancies of grids in the global grid map based on the position of the obstacle, to determine an available grid (“4: Compute an occupancy grid map by using Obstacle Detection” [Algorithm 1 Tangent_Bug] on page 14; “The remaining 3D points are then projected into an occupancy grid. An occupancy grid is a 2D grid map with each grid cell representing a column in the 3D space. That is, each grid cell represents points anywhere in a vertical column standing on the ground. In most cases, the ground plane is parallel to the occupancy grid plane. Points are projected to the xy plane and into different cells on the grid map based on their location. A cell is considered as occupied once the number of points in the cell reaches a pre-defined threshold. Finally, those occupied grid cells are clustered together into individual obstacles.” [0100]; “Waypoints N={n.sub.1, n.sub.2, . . . , n.sub.k} are selected by Algorithm 2. n is selected among unoccupied grid cells around the occupied grid cells.” [0106]); 
finding a shortest path from a grid corresponding to an initial position to a grid corresponding to a target position in the available grid using a graph search technique; and interpolating a point between neighbouring points on the shortest path to generate the collision-free global path (“FIG. 8 is a diagram of a robot using a Tangent Bug algorithm to bypass obstacles. TB is capable of finding the shortest path to .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Liao for “a low cost alternative to robot auto navigation existing using visual odometry, to aid with obstacle avoidance” [0025] and to quickly and accurately determine the shortest collision free route for the robot to travel (“In autonomous navigation systems, accurate and fast obstacle detection is a major concern. Conventionally, laser scanners are still very widely used for this purpose, mainly because they directly provide 3D measurements. However, they are often expensive and difficult to integrate into hardware designs. Using cameras for vision based obstacle detection provides a more economical solution while achieving a reasonably good detection result. Classical computer vision techniques such as appearance-based object detection are limited in application because of the large amount of noise in the reflectance measurements. Stereo vision has gained popularity in object detection because it can obtain accurate depth information, which allows obstacle detection to be performed with less noise.” [0082]; “TB is capable of finding the shortest path to the goal when a robot has a finite range sensor.” [0103]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1), Doh (US 20090031823 A1), and Liao (US 20170277197 A1).

Regarding Claim 4,
Modified Higgins teaches
The method according to claim 2, wherein the generating a collision-free global path based on the position of the obstacle comprises: 
Higgins does not explicitly teach
regionalizing a map to generate a global grid map; 
marking occupancies of grids in the global grid map based on the position of the obstacle, to determine an available grid; 
finding a shortest path from a grid corresponding to an initial position to a grid corresponding to a target position in the available grid using a graph search technique; 
and interpolating a point between neighbouring points on the shortest path to generate the collision-free global path.
However, Liao teaches
Regionalizing a map to generate a global grid map (“FIG. 9 is a diagram depicting a world coordinate system and an occupancy (2D) grid in the robot's coordinate system.” [0104]); 
marking occupancies of grids in the global grid map based on the position of the obstacle, to determine an available grid (“4: Compute an occupancy grid map by using Obstacle Detection” [Algorithm 1 Tangent_Bug] on page 14; “The remaining 3D points are then projected into an occupancy grid. An occupancy grid is a 2D grid map with each grid cell representing a column in the 3D space. That is, each grid cell represents points anywhere in a vertical column standing on the ground. In most cases, the ; 
finding a shortest path from a grid corresponding to an initial position to a grid corresponding to a target position in the available grid using a graph search technique; and interpolating a point between neighbouring points on the shortest path to generate the collision-free global path (“FIG. 8 is a diagram of a robot using a Tangent Bug algorithm to bypass obstacles. TB is capable of finding the shortest path to the goal when a robot has a finite range sensor. TB has two basic behaviors: 1) moving toward the goal; and, 2) following the boundary of a concave obstacle. When the robot encounters obstacles (M), TB finds a waypoint (H), which minimizes the travel path to the goal. In addition, TB can follow the boundary of a concave obstacle (e.g., M3) until it “clears” that obstacle and can resume a path toward the goal point.” [0103]; “If the occupancy grid map has obstacles (Line 6-8 in Algorithm 1), TB finds a waypoint n which minimizes the following cost function: h(x,n)=d(x,n)+d(n,g) where d(n, g) is the Euclidean distance between a waypoint n and the goal g. d(x, n) is the Euclidean distance between the current robot location x and a waypoint n.” See at least [0105-0106]; Examiner Interpretation: The graph search technique is the Tangent Bug (TB) algorithm. Traveling through waypoints is equivalent to interpolating between neighboring points).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Liao for “a low cost alternative to robot auto navigation existing using visual odometry, to aid with obstacle avoidance” [0025] and to quickly and accurately determine the shortest collision free route for the robot to travel (“In autonomous navigation systems, accurate and fast obstacle detection is a major concern. .

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1), Liao (US 20170277197 A1), and Schoels (NPL: “An NMPC Approach using Convex Inner Approximations for Online Motion Planning with Guaranteed Collision Avoidance”).

Regarding Claims 5 and 18,
Modified Higgins teaches
(Claim 5) The method according to claim 1, wherein the generating a control command based on the state update equation for the combined system and the collision-free global path comprises:
(Claim 18) The electronic device according to claim 15, wherein to generate a control command based on the state update equation for the combined system and the collision-free global path comprises: 
Higgins does not explicitly teach
designing a cost function and a collision-free constraint using a model predictive control technology to compute a collision-free local motion control quantity, wherein the cost function is used for penalizing errors of states and control effects, 
and the collision-free constraint is linearized using sequential convex optimization at each iteration.
However, Liao teaches
Designing a cost function and a collision-free constraint using a model predictive control technology to compute a collision-free local motion control quantity, wherein the cost function is used for penalizing errors of states and control effects (“If the occupancy grid map has obstacles (Line 6-8 in Algorithm 1), TB finds a waypoint n which minimizes the following cost function: h(x,n)=d(x,n)+d(n,g) where d(n, g) is the Euclidean distance between a waypoint n and the goal g. d(x, n) is the Euclidean distance between the current robot location x and a waypoint n. Waypoints N={n.sub.1, n.sub.2, . . . , n.sub.k} are selected by Algorithm 2. n is selected among unoccupied grid cells around the occupied grid cells. If there are no unoccupied grid cells in the nearest row of the map, the right location of the most right occupied grid cell in the nearest row is selected as a waypoint because it is assumed that the area out of the grid map is obstacle-free.” See at least [0105-0106]; Examiner Interpretation: The cost function penalizes errors of states with d(x, n) (since it describes error between robot and waypoint) and control effects with d(n, g) (since it describes the control effect of having waypoints that lead to the goal). The collision-free constraint exists as only unoccupied grid cells may be used.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Liao for “a low cost alternative to robot auto navigation existing using visual odometry, to aid with obstacle avoidance” [0025] and to quickly and accurately determine the shortest collision free route for the robot to travel (“In autonomous navigation systems, accurate and fast obstacle detection is a major concern. 
Liao also does not explicitly teach
and the collision-free constraint is linearized using sequential convex optimization at each iteration.
However, Schoels teaches
	“This work presents CIAO, a nonlinear MPC (NMPC) based approach to real-time collision avoidance for single body robots. It preserves feasibility across iterations and uses a novel, convex formulation of the collision avoidance constraint that is compatible with many implementations of the distance function, even discrete ones like distance fields. To the best of authors’ knowledge, CIAO is the first real-time capable NMPC approach that guarantees continuous time collision free trajectories and is agnostic of the distance function’s implementation. The method’s efficacy is demonstrated and evaluated in simulation and realworld using robots with nonlinear, constrained dynamics and state of the art baselines.” See at least Pages 1-2, I. Introduction, paragraph 4.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Schoels to satisfy the constraint in less iterations and with computationally cheaper iterations (“The recently proposed method GuSTO [7] uses sequential convex programming (SCP), like other common 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1), Doh (US 20090031823 A1), Liao (US 20170277197 A1), and Schoels (NPL: “An NMPC Approach using Convex Inner Approximations for Online Motion Planning with Guaranteed Collision Avoidance”).

Regarding Claim 6,
Modified Higgins teaches
The method according to claim 2, wherein the generating a control command based on the state update equation for the combined system and the collision-free global path comprises: 
Higgins does not explicitly teach
designing a cost function and a collision-free constraint using a model predictive control technology to compute a collision-free local motion control quantity, wherein the cost function is used for penalizing errors of states and control effects, 
and the collision-free constraint is linearized using sequential convex optimization at each iteration.
However, Liao teaches
Designing a cost function and a collision-free constraint using a model predictive control technology to compute a collision-free local motion control quantity, wherein the cost function is used for penalizing errors of states and control effects (“If the occupancy grid map has obstacles (Line 6-8 in Algorithm 1), TB finds a waypoint n which minimizes the following cost function: h(x,n)=d(x,n)+d(n,g) where d(n, g) is the Euclidean distance between a waypoint n and the goal g. d(x, n) is the Euclidean distance between the current robot location x and a waypoint n. Waypoints N={n.sub.1, n.sub.2, . . . , n.sub.k} are selected by Algorithm 2. n is selected among unoccupied grid cells around the occupied grid cells. If there are no unoccupied grid cells in the nearest row of the map, the right location of the most right occupied grid cell in the nearest row is selected as a waypoint because it is assumed that the area out of the grid map is obstacle-free.” See at least [0105-0106]; Examiner Interpretation: The cost function penalizes errors of states with d(x, n) (since it describes error between robot and waypoint) and control effects with d(n, g) (since it describes the control effect of having waypoints that lead to the goal). The collision-free constraint exists as only unoccupied grid cells may be used.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Liao for “a low cost alternative to robot auto navigation existing using visual odometry, to aid with obstacle avoidance” [0025] and to quickly and accurately determine the shortest collision free route for the robot to travel (“In autonomous navigation systems, accurate and fast obstacle detection is a major concern. Conventionally, laser scanners are still very widely used for this purpose, mainly because they directly provide 3D measurements. However, they are often expensive and difficult to integrate into hardware designs. Using cameras for vision based obstacle detection provides a more economical solution while 
Liao also does not explicitly teach
and the collision-free constraint is linearized using sequential convex optimization at each iteration.
However, Schoels teaches
	“This work presents CIAO, a nonlinear MPC (NMPC) based approach to real-time collision avoidance for single body robots. It preserves feasibility across iterations and uses a novel, convex formulation of the collision avoidance constraint that is compatible with many implementations of the distance function, even discrete ones like distance fields. To the best of authors’ knowledge, CIAO is the first real-time capable NMPC approach that guarantees continuous time collision free trajectories and is agnostic of the distance function’s implementation. The method’s efficacy is demonstrated and evaluated in simulation and realworld using robots with nonlinear, constrained dynamics and state of the art baselines.” See at least Pages 1-2, I. Introduction, paragraph 4.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Schoels to satisfy the constraint in less iterations and with computationally cheaper iterations (“The recently proposed method GuSTO [7] uses sequential convex programming (SCP), like other common algorithms, e.g. [4], [10]–[12]. SCP requires a full convexification of the originally nonlinear and nonconvex trajectory optimization problem. This is accomplished by linearizing the system model and incorporating paths constraints, including collision avoidance, as penalties in the objective function. In general these 

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1), Liao (US 20170277197 A1), Schoels (NPL: “An NMPC Approach using Convex Inner Approximations for Online Motion Planning with Guaranteed Collision Avoidance”), and Millard (US 11016491 B1).

Regarding Claims 7 and 19,
Modified Higgins teaches
(Claim 7) The method according to claim 5, wherein the designing a cost function and a collision- free constraint using a model predictive control technology to compute a collision-free local motion control quantity comprises: 
(Claim 19)The electronic device according to claim 18, wherein the designing a cost function and a collision-free constraint using a model predictive control technology to compute a collision-free local motion control quantity comprises:
Higgins further teaches
selecting a check point from the guide robot and the user (“In one embodiment, a separate wireless communication device (e.g., a smart phone) provides GPS location information, map guidance, and auditory location and/or directions/instructions in connection with the guide system 10. In such an ;
Higgins does not explicitly teach
establishing a local grid map centered on the check point; 
marking occupancies of grids in the local grid map based on the position of the obstacle, 
to determine a feasible region of the check point; 
determining a local target state based on the collision-free global path; 
and generating the collision-free local motion control quantity based on the feasible region and the local target state.
However, Liao teaches
Marking occupancies of grids in the local grid map based on the position of the obstacle (“4: Compute an occupancy grid map by using Obstacle Detection” See at least [Algorithm 1 Tangent_Bug] on page 14; “The remaining 3D points are then projected into an occupancy grid. An occupancy grid is a 2D grid map with each grid cell representing a column in the 3D space. That is, each grid cell represents points anywhere in a vertical column standing on the ground. In most cases, the ground plane is parallel to the occupancy grid plane. Points are projected to the xy plane and into different cells on the grid map based on their location. A cell is considered as occupied once the number of points in the cell reaches a pre-, 
to determine a feasible region of the check point; determining a local target state based on the collision-free global path (“Waypoints N={n.sub.1, n.sub.2, . . . , n.sub.k} are selected by Algorithm 2. n is selected among unoccupied grid cells around the occupied grid cells” [0106]; Examiner Interpretation: The unoccupied grid cells are determined to be a feasible region since waypoints can be placed in them. The waypoints are the local target states.); 
and generating the collision-free local motion control quantity based on the feasible region and the local target state (“A path planner provides the ability for a robot to avoid obstacles and regenerate a path to the goal. … a Tangent Bug (TB) algorithm may be used as a path planner.” See at least [0101-0102]; Examiner Interpretation: The TB algorithm generates the collision-free path which is the same as the collision-free local motion control quantity. The control is based on the feasible region and local target state since the TB algorithm uses generated waypoints on unoccupied grid cells as described above.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Liao for “a low cost alternative to robot auto navigation existing using visual odometry, to aid with obstacle avoidance” [0025] and to quickly and accurately determine the shortest collision free route for the robot to travel (“In autonomous navigation systems, accurate and fast obstacle detection is a major concern. Conventionally, laser scanners are still very widely used for this purpose, mainly because they directly provide 3D measurements. However, they are often expensive and difficult to integrate into hardware designs. Using cameras for vision based obstacle detection provides a more economical solution while achieving a reasonably good detection result. Classical computer vision techniques such as appearance-based object detection are limited in application because of the large amount of noise in the reflectance measurements. Stereo vision has gained popularity in object detection because it can obtain accurate 
Liao also does not explicitly teach
establishing a local grid map centered on the check point; 
However, Millard teaches
	“In some implementations, the occupancy map is a two-dimensional grid having between 100 and 500 rows and columns, and each cell is less than 10×10 mm. In some implementations, the occupancy map has 400 rows, 400 columns, and each cell corresponds to a 0.05 meter×0.05 meter region of the environment, with the robot located at the center of the map.” See at least Col. 7, lines 26-32.; Examiner Interpretation: The check point is the center of the map since the robot is the center of the map and the location of the robot was determined to be the check point.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins and Liao to further include the teachings of Millard to autonomously control a robot to avoid collisions by tracking immediate obstacles surrounding the robot (“The techniques disclosed herein are aimed at planning paths for an autonomous robot that allow the robot to travel to a goal location while maneuvering around obstacles, thereby avoiding collisions and respecting social considerations that, for example, may impose wider boundaries around objects than are required by their physical presence.” Col. 1, lines 28-33; “An occupancy map is a map of at least a portion of the environment of the robot 202 that identifies locations of obstacles in the at least the portion of the environment represented by the occupancy map. … The techniques disclosed herein are aimed at planning paths for an autonomous robot that allow the robot to travel to a goal location while maneuvering around obstacles, thereby avoiding collisions and respecting social considerations that, for example, may impose wider boundaries around objects than are required by their physical presence.” See at least Col. 6, line 57 to Col. 7, line 22).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1) and Pack (US 20140350839 A1).

Regarding Claim 8,
Modified Higgins teaches
The method according to claim 1, wherein the acquiring a state of the guide robot comprises: 
Higgins further teaches
acquiring a scanned point scanned by a lidar mounted on the guide robot (“attached to the top of the housing is a LIDAR Radar which is the primary sensor of the device.” [0054]; “Accordingly, the combination of sensors on the guide system 10 scan for positive and negative masses appearing in the primary course of travel. The combination of sensors on the guide system 10 also scan for increases or decreases in elevation (surface).” [0058]; “During navigation, the guide system 10 continuously or periodically scans its environment (e.g., forward, backward, upward, downward) and the processor analyzes the sensor data to identify objects in the primary course of travel” [0062]); 
Higgins does not explicitly teach
and positioning the guide robot using a particle filtering technology in combination with the scanned point and an occupancy map.
However, Pack teaches
	“The SLAM controller 350 may construct an occupancy map 810c using those statistical determinations. For example, pixels or image points 824 deemed part of the ground or floor 5 can be marked on the occupancy map 310c as free or open space, whereas pixels or image points deemed not part of the ground or floor can be marked as occupied locations on the occupancy map 310c. In the examples shown in FIGS. 4A and 4D, grid cells 314f part of the ground plane 5 can be marked as free or 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Pack to control a robot in an unknown environment and for a more human friendly approach to SLAM (“To operate autonomously, the robot 100 may use a navigation system 300 to simultaneously localize and map its surroundings, using sensory inputs from the sensor system 400. Simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge), or to update an map within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location. “ [0051]; “This approach improves the robustness of particle filter based map building while at the same time generating an occupancy grid representation much more suitable for display and processing for human interaction with the robot. While a feature map 310a looks like a "constellation of stars" floating in space, the variance based occupancy map 310b can be interpreted much more like a "floor plan" of the mapped space. Moreover, the occupancy map 310b created by this technique allows a .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1), Doh (US 20090031823 A1), and Pack (US 20140350839 A1).

Regarding Claim 9,
Modified Higgins teaches
The method according to claim 2, wherein the acquiring a state of the guide robot comprises: 
Higgins further teaches
acquiring a scanned point scanned by a lidar mounted on the guide robot (“attached to the top of the housing is a LIDAR Radar which is the primary sensor of the device.” [0054]; “Accordingly, the combination of sensors on the guide system 10 scan for positive and negative masses appearing in the primary course of travel. The combination of sensors on the guide system 10 also scan for increases or decreases in elevation (surface).” [0058]; “During navigation, the guide system 10 continuously or periodically scans its environment (e.g., forward, backward, upward, downward) and the processor analyzes the sensor data to identify objects in the primary course of travel” [0062]); 
Higgins does not explicitly teach
and positioning the guide robot using a particle filtering technology in combination with the scanned point and an occupancy map.
However, Pack teaches
	“The SLAM controller 350 may construct an occupancy map 810c using those statistical determinations. For example, pixels or image points 824 deemed part of the ground or floor 5 can be 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Pack to control a robot in an unknown environment and for a more human friendly approach to SLAM (“To operate autonomously, the robot 100 may use a navigation system 300 to simultaneously localize and map its surroundings, using sensory inputs from the sensor system 400. Simultaneous localization and mapping (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge), or to update an map within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location. “ [0051]; “This approach improves the robustness of particle filter based map building while at the same time generating an occupancy grid representation much more suitable for display and processing for human interaction with the robot. While a feature map 310a looks like a "constellation of .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1) and Farlow (US 9902069 B2).

Regarding Claim 12,
Modified Higgins teaches
The method according to claim 1, wherein the acquiring a position of an obstacle comprises: 
Higgins further teaches
acquiring a scanned point scanned by a lidar mounted on the guide robot (“attached to the top of the housing is a LIDAR Radar which is the primary sensor of the device.” [0054]; “Accordingly, the combination of sensors on the guide system 10 scan for positive and negative masses appearing in the primary course of travel. The combination of sensors on the guide system 10 also scan for increases or decreases in elevation (surface).” [0058]; “During navigation, the guide system 10 continuously or periodically scans its environment (e.g., forward, backward, upward, downward) and the processor analyzes the sensor data to identify objects in the primary course of travel” [0062]);
Higgins does not explicitly teach
and comparing the scanned point with an occupancy map to obtain the position of the obstacle.
However, Farlow teaches
“Moreover, using the occupancy map 1700, the robot 100 can determine and track movement of an object 12 in the scene 10. For example, the imaging sensor 450, 450a, 450b may detect a new position 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Farlow to achieve reliable and robust autonomous movement that avoids obstacles in an unknown environment (“Referring to FIGS. 1-4C, 11 and 12, to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors” Col. 13, lines 5-14; “To navigate to the destination location, the robot 100 may rely on its ability to discern its local perceptual space (i.e., the space around the robot 100 as perceived through the sensor system 400) and execute an object detection obstacle avoidance (ODOA) strategy.” See at least col. 34, lines 51-56).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20190282433 A1) in view of Zanchettin (US 20190210224 A1), Doh (US 20090031823 A1), and Farlow (US 9902069 B2).

Regarding Claim 13,
Modified Higgins teaches
The method according to claim 2, wherein the acquiring a position of an obstacle comprises: 

acquiring a scanned point scanned by a lidar mounted on the guide robot (“attached to the top of the housing is a LIDAR Radar which is the primary sensor of the device.” [0054]; “Accordingly, the combination of sensors on the guide system 10 scan for positive and negative masses appearing in the primary course of travel. The combination of sensors on the guide system 10 also scan for increases or decreases in elevation (surface).” [0058]; “During navigation, the guide system 10 continuously or periodically scans its environment (e.g., forward, backward, upward, downward) and the processor analyzes the sensor data to identify objects in the primary course of travel” [0062]);
Higgins does not explicitly teach
and comparing the scanned point with an occupancy map to obtain the position of the obstacle.
However, Farlow teaches
“Moreover, using the occupancy map 1700, the robot 100 can determine and track movement of an object 12 in the scene 10. For example, the imaging sensor 450, 450a, 450b may detect a new position 12′ of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10. The robot 100 can register the position of the old object 12 as an occlusion 16 and try to circumnavigate the occlusion 16 to verify the location of the object 12. The robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10.” See at least col.29, line 59 to col. 30, line 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Higgins to further include the teachings of Farlow to achieve reliable and robust autonomous movement that avoids obstacles in an unknown environment (“Referring to FIGS. 1-4C, 11 and 12, to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to .

Allowable Subject Matter
Claims 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The relevant prior art does not disclose the annular region as a candidate position region for the user and the pixel determination in the occupancy map as disclosed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei (Translated CN 107390703 A) is pertinent because it discusses a guide robot that uses a 360 degree laser radar and a guide rod to connect the user to the robot.
Kim (Translated WO 2012102506 A2) is pertinent because it discusses a road guidance robot for blind people. It uses a rigid stick that connects the person to the robot.
Yip (US 20140257569 A1) is pertinent because it uses convex optimization iterations and collision constraints to control a robot.
Huang 
Sisbot (US 20160077526 A1) is pertinent because it discusses a robot that can guide blind users and determines the location of the user.
Chen (US 20210294347 A1) is pertinent because it discusses a robotic guide dog for blind people.
Ozkucur (US 20200202107 A1) is pertinent because it discusses dealing with noise when building an occupancy grid with detected point data.
The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claims 10-11 and 14 since they do not describe an annular region as a candidate position region for the user and the pixel determination in the occupancy map as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 10-11 and 14 under 35 U.S.C. 102 or 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664